         Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 1 of 18




                      UNITED STATES DISTRICT COURT
                                     for the
                       DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
NAHUM BERNARDEZ, and                )
DEREK MELVIN,                       )
      Plaintiffs                    )
                                    )        Civil Action No.:
v.                                  )
                                    )
UNITED STATES OF AMERICA,           )
DEPARTMENT OF THE NAVY,             )
WATERMAN STEAMSHIP                  )
CORPORATION, and OCEAN              )
GIANT II SHIPPING TRUST,            )
      Defendants                    )
____________________________________)

               PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL


       Now come the Plaintiffs in the above-entitled matter and for their complaint state:

                                                 Parties

       1.       The Plaintiff, NAHUM BERNARDEZ, is a resident of Dorchester,

Commonwealth of Massachusetts.

       2.       The Plaintiff, DEREK MELVIN, is a resident of Newport News, Commonwealth

of Virginia.

       3.       Defendant, UNITED STATES OF AMERICA, DEPARTMENT OF THE NAVY,

is a Department within the sovereign state of the United States of America, which has consented

to be sued pursuant to 46 U.S.C. § 30901 et seq., and 46 U.S.C. § 31101 et seq.

       4.       The Defendant, WATERMAN STEAMSHIP CORPORATION, is a corporation

duly organized and existing under the laws of the State of New York, with its principal place of

business in Fort Lauderdale, State of Florida.
         Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 2 of 18




       5.     The Defendant, OCEAN GIANT II SHIPPING TRUST, is a statutory trust duly

organized and existing under the laws of Delaware.

                                 General Factual Allegations

       6.     On or about August 20, 2019, the Defendant, WATERMAN STEAMSHIP

CORPORATION, owned the M/V OCEAN GIANT.

       7.     On or about August 20, 2019, the Defendant, WATERMAN STEAMSHIP

CORPORATION, chartered the M/V OCEAN GIANT from some other person(s) or entity(ies)

such that on or about August 20, 2019, the Defendant, WATERMAN STEAMSHIP

CORPORATION, was the owner pro hac vice of the M/V OCEAN GIANT.

       8.     On or about August 20, 2019, the Defendant, WATERMAN STEAMSHIP

CORPORATION, or the Defendant's agents, servants, and/or employees, operated the M/V

OCEAN GIANT.

       9.     On or about August 20, 2019, the Defendant, WATERMAN STEAMSHIP

CORPORATION, or the Defendant's agents, servants, and/or employees, controlled the M/V

OCEAN GIANT.

       10.    On or about August 20, 2019, the Defendant, WATERMAN STEAMSHIP

CORPORATION, or the Defendant's agents, servants, and/or employees, operated and/or

controlled the M/V OCEAN GIANT pursuant to a contract with Military Sealift Command.

       11.    Military Sealift Command is an operating unit of the Defendant, UNITED

STATES OF AMERICA, DEPARTMENT OF THE NAVY (Hereinafter “the UNITED

STATES”).

       12.    On or about August 20, 2019, the Defendant, UNITED STATES, owned the M/V




                                                     2
         Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 3 of 18




OCEAN GIANT.

       13.    On or about August 20, 2019, the Defendant, UNITED STATES, chartered the

M/V OCEAN GIANT from some other person(s) or entity(ies) such that on or about August 20,

2019, the Defendant, UNITED STATES, was the owner pro hac vice of the M/V OCEAN

GIANT.

       14.    On or about August 20, 2019, the M/V OCEAN GIANT was a public vessel of

the United States of America.

       15.    On or about August 20, 2019, the Defendant, the UNITED STATES, or the

Defendant's agents, servants, and/or employees, operated the M/V OCEAN GIANT.

       16.    On or about August 20, 2019, the Defendant, the UNITED STATES, or the

Defendant's agents, servants, and/or employees, controlled the M/V OCEAN GIANT.

       17.    On or about August 20, 2019, the Defendant, OCEAN GIANT II SHIPPING

TRUST, owned the M/V OCEAN GIANT.

       18.    On or about August 20, 2019, the Defendant, OCEAN GIANT II SHIPPING

TRUST, chartered the M/V OCEAN GIANT from some other person(s) or entity(ies) such that

on or about August 20, 2019, the Defendant, OCEAN GIANT II SHIPPING TRUST, was the

owner pro hac vice of the M/V OCEAN GIANT.

       19.    On or about August 20, 2019, the Defendant, OCEAN GIANT II SHIPPING

TRUST, or the Defendant's agents, servants, and/or employees, operated and/or controlled the

M/V OCEAN GIANT.

       20.    On or about August 20, 2019, the Plaintiff, NAHUM BERNARDEZ, was

employed by the Defendant, UNITED STATES.




                                                      3
         Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 4 of 18




      21.    On or about August 20, 2019, the Plaintiff, NAHUM BERNARDEZ, was

employed by the Defendant, UNITED STATES, as a seaman and member of the crew of the M/V

OCEAN GIANT.

      22.    On or about August 20, 2019, the Plaintiff, NAHUM BERNARDEZ, was

employed by the Defendant, WATERMAN STEAMSHIP CORPORATION.

      23.    On or about August 20, 2019, the Plaintiff, NAHUM BERNARDEZ, was

employed by the Defendant, WATERMAN STEAMSHIP CORPORATION, as a seaman and

member of the crew of the M/V OCEAN GIANT.

      24.    On or about August 20, 2019, the Plaintiff, NAHUM BERNARDEZ, was

employed by the Defendant, OCEAN GIANT II SHIPPING TRUST.

      25.    On or about August 20, 2019, the Plaintiff, NAHUM BERNARDEZ, was

employed by the Defendant, OCEAN GIANT II SHIPPING TRUST, as a seaman and member of

the crew of the M/V OCEAN GIANT.

      26.    On or about August 20, 2019, the Plaintiff, DEREK MELVIN, was employed by

the Defendant, UNITED STATES.

      27.    On or about August 20, 2019, the Plaintiff, DEREK MELVIN, was employed by

the Defendant, UNITED STATES, as a seaman and member of the crew of the M/V OCEAN

GIANT.

      28.    On or about August 20, 2019, the Plaintiff, DEREK MELVIN, was employed by

the Defendant, WATERMAN STEAMSHIP CORPORATION.

      29.    On or about August 20, 2019, the Plaintiff, DEREK MELVIN, was employed by

the Defendant, WATERMAN STEAMSHIP CORPORATION, as a seaman and member of the




                                                 4
         Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 5 of 18




crew of the M/V OCEAN GIANT.

       30.    On or about August 20, 2019, the Plaintiff, DEREK MELVIN, was employed by

the Defendant, OCEAN GIANT II SHIPPING TRUST.

       31.    On or about August 20, 2019, the Plaintiff, DEREK MELVIN, was employed by

the Defendant, OCEAN GIANT II SHIPPING TRUST, as a seaman and member of the crew of

the M/V OCEAN GIANT.

       32.    On or about August 20, 2019, the M/V OCEAN GIANT was in navigable waters.

       33.    On or about August 20, 2019, while in the in the performance of his duties in the

service of the M/V OCEAN GIANT, the Plaintiff, NAHUM BERNARDEZ, sustained serious

and permanent chemical burns and other injuries to portions of his body.

       34.    On or about August 20, 2019, while in the in the performance of his duties in the

service of the M/V OCEAN GIANT, the Plaintiff, DEREK MELVIN, sustained serious and

permanent chemical burns and other injuries to portions of his body.

       35.    Prior to and at the time he sustained the above-mentioned personal injuries, the

Plaintiff, NAHUM BERNARDEZ, was exercising due care.

       36.    Prior to and at the time he sustained the above-mentioned personal injuries, the

Plaintiff, DEREK MELVIN, was exercising due care.

       37.    Proper notice and/or administrative presentment of the claims of Plaintiff,

NAHUM BERNARDEZ, and Plaintiff, DEREK MELVIN, were made on the Chief, Division of

Marine Insurance for the United States Maritime Administrative (MARAD), The Office of

Counsel for the United States Military Sealift Command, and to Waterman Steamship

Corporation in accordance with 50 U.S.C. Appendix, § 1291(a) and the provisions of 46 C.F.R.




                                                       5
         Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 6 of 18




§§ 327.4 and 327.5.

       38.     No responses to said notices/presentments were received by the Plaintiffs and at

least 60 days have passed; therefore, said claims have been administratively denied pursuant to

46 C.F.R. § 327.7.

       39.     As of August 19, 2021, the M/V OCEAN GIANT is not within the territorial

waters of the United States.

                                     Jurisdiction & Venue

      40.      This Court has subject matter jurisdiction over this matter pursuant to The

Merchant Marine Act of 1920, commonly called the Jones Act, 46 U.S.C. § 30104, et. seq.

(formerly § 688 et. seq.), 28 U.S.C. §1331, 28 U.S.C. §1333, the Suits in Admiralty Act, 46

U.S.C. § 30901 et seq., and the Public Vessels Act, 46 U.S.C. § 31101 et seq.

      41.      Pursuant to 46 U.S.C. § 31104 and 46 U.S.C. § 30906, venue is proper in this

Court because the M/V OCEAN GIANT is outside the territorial waters of the United States and

the Plaintiff, NAHUM BERNARDEZ, resides in Dorchester, within the District of

Massachusetts.

                                    COUNT I
                        NAHUM BERNARDEZ v. UNITED STATES
                            (JONES ACT NEGLIGENCE)

       42.     The Plaintiff, NAHUM BERNARDEZ, reiterates the allegations set forth in

paragraphs 1 through 41 above.

       43.     The personal injuries sustained by the Plaintiff, NAHUM BERNARDEZ, were

not caused by any fault on his part but were caused by the negligence of the Defendant, UNITED

STATES, its agents, servants and/or employees in failing to: (1) have in place reasonably safe




                                                        6
         Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 7 of 18




policies and/or procedures for handling chemicals and/or cleaning chemical spills; (2) train the

Plaintiff in reasonably safe procedures in handling chemicals and/or cleaning chemical spills; (3)

reasonably direct and or supervise the Plaintiff while handling chemicals and/or cleaning

chemical spills; (4) provide the Plaintiff with reasonably safe equipment and/or clothing to

handle chemicals and/or clean chemical spills; and, (5) in other manners or respects which may

be learned during discovery in this action.

       44.     As a result of said injuries, the Plaintiff, NAHUM BERNARDEZ, has suffered

pain of body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

       45.     This cause of action is brought under the Merchant Marine Act of 1920,

commonly called the Jones Act.

       WHEREFORE, the Plaintiff, NAHUM BERNARDEZ, demands judgment against the

Defendant, UNITED STATES, in an amount to be determined by the Court together with interest

and costs.

                                 COUNT II
                      NAHUM BERNARDEZ v. UNITED STATES
                 (GENERAL MARITIME LAW - UNSEAWORTHINESS)

       46.     The Plaintiff, NAHUM BERNARDEZ, reiterates the allegations set forth in

paragraphs 1 through 41 above.

       47.     The personal injuries sustained by the Plaintiff, NAHUM BERNARDEZ, were

due to no fault of his, but were caused by the Unseaworthiness of the M/V OCEAN GIANT.

       48.     As a result of said injuries the Plaintiff, NAHUM BERNARDEZ, has suffered

pain of body and anguish of mind, lost time from his usual work and pursuits, incurred medical




                                                        7
            Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 8 of 18




expenses, and has sustained and will sustain other damages as will be shown at trial.

       49.      This cause of action is brought under the General Maritime Law for

Unseaworthiness.

       WHEREFORE, the Plaintiff, NAHUM BERNARDEZ, demands judgment against the

Defendant, UNITED STATES, in an amount to be determined by the Court together with interest

and costs.

                                  COUNT III
                      NAHUM BERNARDEZ v. UNITED STATES
                (GENERAL MARITIME LAW - MAINTENANCE and CURE)

       50.      The Plaintiff, NAHUM BERNARDEZ, reiterates all of the allegations set forth in

Paragraphs 1 through 41 above.

       51.      As a result of the personal injuries described in paragraph 33 above, the Plaintiff,

NAHUM BERNARDEZ, has incurred and will continue to incur expenses for his maintenance

and cure.

       WHEREFORE, the Plaintiff, NAHUM BERNARDEZ, demands judgment against the

Defendant, UNITED STATES, in an amount to be determined by the Court together with costs

and interest.

                                COUNT IV
         NAHUM BERNARDEZ v. WATERMAN STEAMSHIP CORPORATION
                      (JONES ACT NEGLIGENCE)

       52.      The Plaintiff, NAHUM BERNARDEZ, reiterates the allegations set forth in

paragraphs 1 through 41 above.

       53.      The personal injuries sustained by the Plaintiff, NAHUM BERNARDEZ, were

not caused by any fault on his part but were caused by the negligence of the Defendant,




                                                          8
         Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 9 of 18




WATERMAN STEAMSHIP CORPORATION, its agents, servants and/or employees in failing

to: (1) have in place reasonably safe policies and/or procedures for handling chemicals and/or

cleaning chemical spills; (2) train the Plaintiff in reasonably safe procedures in handling

chemicals and/or cleaning chemical spills; (3) reasonably direct and or supervise the Plaintiff

while handling chemicals and/or cleaning chemical spills; (4) provide the Plaintiff with

reasonably safe equipment and/or clothing to handle chemicals and/or clean chemical spills; and,

(5) in other manners or respects which may be learned during discovery in this action.

       54.     As a result of said injuries, the Plaintiff, NAHUM BERNARDEZ, has suffered

pain of body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

       55.     This cause of action is brought under the Merchant Marine Act of 1920,

commonly called the Jones Act.

       WHEREFORE, the Plaintiff, NAHUM BERNARDEZ, demands judgment against the

Defendant, WATERMAN STEAMSHIP CORPORATION, in an amount to be determined by

the jury together with interest and costs.

                              COUNT V
         NAHUM BERNARDEZ v. WATERMAN STEAMSHIP CORPORATION
             (GENERAL MARITIME LAW - UNSEAWORTHINESS)

       56.     The Plaintiff, NAHUM BERNARDEZ, reiterates the allegations set forth in

paragraphs 1 through 41 above.

       57.     The personal injuries sustained by the Plaintiff, NAHUM BERNARDEZ, were

due to no fault of his, but were caused by the Unseaworthiness of the M/V OCEAN GIANT.

       58.     As a result of said injuries the Plaintiff, NAHUM BERNARDEZ, has suffered




                                                         9
         Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 10 of 18




pain of body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

       59.     This cause of action is brought under the General Maritime Law for

Unseaworthiness.

       WHEREFORE, the Plaintiff, NAHUM BERNARDEZ, demands judgment against the

Defendant, WATERMAN STEAMSHIP CORPORATION, in an amount to be determined by

the jury together with interest and costs.

                              COUNT VI
         NAHUM BERNARDEZ v. WATERMAN STEAMSHIP CORPORATION
            (GENERAL MARITIME LAW - MAINTENANCE and CURE)

       60.     The Plaintiff, NAHUM BERNARDEZ, reiterates all of the allegations set forth in

Paragraphs 1 through 41 above.

       61.     As a result of the personal injuries described in paragraph 33 above, the Plaintiff,

NAHUM BERNARDEZ, has incurred and will continue to incur expenses for his maintenance

and cure.

       WHEREFORE, the Plaintiff, NAHUM BERNARDEZ, demands judgment against the

Defendant, WATERMAN STEAMSHIP CORPORATION, in an amount to be determined by

the jury together with costs and interest.

                                  COUNT VII
             NAHUM BERNARDEZ v. OCEAN GIANT II SHIPPING TRUST
                        (JONES ACT NEGLIGENCE)

       62.     The Plaintiff, NAHUM BERNARDEZ, reiterates the allegations set forth in

paragraphs 1 through 41 above.

       63.     The personal injuries sustained by the Plaintiff, NAHUM BERNARDEZ, were




                                                        10
        Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 11 of 18




not caused by any fault on his part but were caused by the negligence of the Defendant, OCEAN

GIANT II SHIPPING TRUST, its agents, servants and/or employees in failing to: (1) have in

place reasonably safe policies and/or procedures for handling chemicals and/or cleaning chemical

spills; (2) train the Plaintiff in reasonably safe procedures in handling chemicals and/or cleaning

chemical spills; (3) reasonably direct and or supervise the Plaintiff while handling chemicals

and/or cleaning chemical spills; (4) provide the Plaintiff with reasonably safe equipment and/or

clothing to handle chemicals and/or clean chemical spills; and, (5) in other manners or respects

which may be learned during discovery in this action.

       64.     As a result of said injuries, the Plaintiff, NAHUM BERNARDEZ, has suffered

pain of body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

       65.     This cause of action is brought under the Merchant Marine Act of 1920,

commonly called the Jones Act.

       WHEREFORE, the Plaintiff, NAHUM BERNARDEZ, demands judgment against the

Defendant, OCEAN GIANT II SHIPPING TRUST, in an amount to be determined by the jury

together with interest and costs.

                               COUNT VIII
             NAHUM BERNARDEZ v. OCEAN GIANT II SHIPPING TRUST
               (GENERAL MARITIME LAW - UNSEAWORTHINESS)

       66.     The Plaintiff, NAHUM BERNARDEZ, reiterates the allegations set forth in

paragraphs 1 through 41 above.

       67.     The personal injuries sustained by the Plaintiff, NAHUM BERNARDEZ, were

due to no fault of his, but were caused by the Unseaworthiness of the M/V OCEAN GIANT.




                                                        11
        Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 12 of 18




       68.     As a result of said injuries the Plaintiff, NAHUM BERNARDEZ, has suffered

pain of body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

       69.     This cause of action is brought under the General Maritime Law for

Unseaworthiness.

       WHEREFORE, the Plaintiff, NAHUM BERNARDEZ, demands judgment against the

Defendant, OCEAN GIANT II SHIPPING TRUST, in an amount to be determined by the jury

together with interest and costs.

                                      COUNT IX
                            DEREK MELVIN v. UNITED STATES
                               (JONES ACT NEGLIGENCE)

       70.     The Plaintiff, DEREK MELVIN, reiterates the allegations set forth in paragraphs

1 through 41 above.

       71.     The personal injuries sustained by the Plaintiff, DEREK MELVIN, were not

caused by any fault on his part but were caused by the negligence of the Defendant, UNITED

STATES, its agents, servants and/or employees in failing to: (1) have in place reasonably safe

policies and/or procedures for handling chemicals and/or cleaning chemical spills; (2) train the

Plaintiff in reasonably safe procedures in handling chemicals and/or cleaning chemical spills; (3)

reasonably direct and or supervise the Plaintiff while handling chemicals and/or cleaning

chemical spills; (4) provide the Plaintiff with reasonably safe equipment and/or clothing to

handle chemicals and/or clean chemical spills; and, (5) in other manners or respects which may

be learned during discovery in this action.

       72.     As a result of said injuries, the Plaintiff, DEREK MELVIN, has suffered pain of




                                                       12
        Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 13 of 18




body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

       73.     This cause of action is brought under the Merchant Marine Act of 1920,

commonly called the Jones Act.

       WHEREFORE, the Plaintiff, DEREK MELVIN, demands judgment against the

Defendant, UNITED STATES, in an amount to be determined by the Court together with interest

and costs.

                                 COUNT X
                       DEREK MELVIN v. UNITED STATES
                 (GENERAL MARITIME LAW - UNSEAWORTHINESS)

       74.     The Plaintiff, DEREK MELVIN, reiterates the allegations set forth in paragraphs

1 through 41 above.

       75.     The personal injuries sustained by the Plaintiff, DEREK MELVIN, were due to no

fault of his, but were caused by the Unseaworthiness of the M/V OCEAN GIANT.

       76.     As a result of said injuries the Plaintiff, DEREK MELVIN, has suffered pain of

body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

       77.     This cause of action is brought under the General Maritime Law for

Unseaworthiness.

       WHEREFORE, the Plaintiff, DEREK MELVIN, demands judgment against the

Defendant, UNITED STATES, in an amount to be determined by the Court together with interest

and costs.




                                                       13
         Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 14 of 18




                                   COUNT XI
                   DEREK MELVIN v. UNITED STATES OF AMERICA
                (GENERAL MARITIME LAW - MAINTENANCE and CURE)

        78.     The Plaintiff, DEREK MELVIN, reiterates all of the allegations set forth in

Paragraphs 1 through 41 above.

        79.     As a result of the personal injuries described in paragraph 34 above, the Plaintiff,

DEREK MELVIN, has incurred and will continue to incur expenses for his maintenance and

cure.

        WHEREFORE, the Plaintiff, DEREK MELVIN, demands judgment against the

Defendant, UNITED STATES, in an amount to be determined by the Court together with costs

and interest.

                                    COUNT XII
              DEREK MELVIN v. WATERMAN STEAMSHIP CORPORATION
                           (JONES ACT NEGLIGENCE)

        80.     The Plaintiff, DEREK MELVIN, reiterates the allegations set forth in paragraphs

1 through 41 above.

        81.     The personal injuries sustained by the Plaintiff, DEREK MELVIN, were not

caused by any fault on his part but were caused by the negligence of the Defendant,

WATERMAN STEAMSHIP CORPORATION, its agents, servants and/or employees in failing

to: (1) have in place reasonably safe policies and/or procedures for handling chemicals and/or

cleaning chemical spills; (2) train the Plaintiff in reasonably safe procedures in handling

chemicals and/or cleaning chemical spills; (3) reasonably direct and or supervise the Plaintiff

while handling chemicals and/or cleaning chemical spills; (4) provide the Plaintiff with

reasonably safe equipment and/or clothing to handle chemicals and/or clean chemical spills; and,




                                                         14
         Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 15 of 18




(5) in other manners or respects which may be learned during discovery in this action.

       82.     As a result of said injuries, the Plaintiff, DEREK MELVIN, has suffered pain of

body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

       83.     This cause of action is brought under the Merchant Marine Act of 1920,

commonly called the Jones Act.

       WHEREFORE, the Plaintiff, DEREK MELVIN, demands judgment against the

Defendant, WATERMAN STEAMSHIP CORPORATION, in an amount to be determined by

the jury together with interest and costs.

                                COUNT XIII
             DEREK MELVIN v. WATERMAN STEAMSHIP CORPORATION
                (GENERAL MARITIME LAW - UNSEAWORTHINESS)

       84.     The Plaintiff, DEREK MELVIN, reiterates the allegations set forth in paragraphs

1 through 41 above.

       85.     The personal injuries sustained by the Plaintiff, DEREK MELVIN, were due to no

fault of his, but were caused by the Unseaworthiness of the M/V OCEAN GIANT.

       86.     As a result of said injuries the Plaintiff, DEREK MELVIN, has suffered pain of

body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

       87.     This cause of action is brought under the General Maritime Law for

Unseaworthiness.

       WHEREFORE, the Plaintiff, DEREK MELVIN, demands judgment against the

Defendant, WATERMAN STEAMSHIP CORPORATION, in an amount to be determined by




                                                       15
         Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 16 of 18




the jury together with interest and costs.

                                 COUNT XIV
              DEREK MELVIN v. WATERMAN STEAMSHIP CORPORATION
               (GENERAL MARITIME LAW - MAINTENANCE and CURE)

        88.    The Plaintiff, DEREK MELVIN, reiterates all of the allegations set forth in

Paragraphs 1 through 41 above.

        89.    As a result of the personal injuries described in paragraph 34 above, the Plaintiff,

DEREK MELVIN, has incurred and will continue to incur expenses for his maintenance and

cure.

        WHEREFORE, the Plaintiff, DEREK MELVIN, demands judgment against the

Defendant, WATERMAN STEAMSHIP CORPORATION, in an amount to be determined by

the jury together with costs and interest.

                                   COUNT XV
              NAHUM BERNARDEZ v. OCEAN GIANT II SHIPPING TRUST
                         (JONES ACT NEGLIGENCE)

        90.    The Plaintiff, NAHUM BERNARDEZ, reiterates the allegations set forth in

paragraphs 1 through 41 above.

        91.    The personal injuries sustained by the Plaintiff, NAHUM BERNARDEZ, were

not caused by any fault on his part but were caused by the negligence of the Defendant, OCEAN

GIANT II SHIPPING TRUST, its agents, servants and/or employees in failing to: (1) have in

place reasonably safe policies and/or procedures for handling chemicals and/or cleaning chemical

spills; (2) train the Plaintiff in reasonably safe procedures in handling chemicals and/or cleaning

chemical spills; (3) reasonably direct and or supervise the Plaintiff while handling chemicals

and/or cleaning chemical spills; (4) provide the Plaintiff with reasonably safe equipment and/or




                                                        16
        Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 17 of 18




clothing to handle chemicals and/or clean chemical spills; and, (5) in other manners or respects

which may be learned during discovery in this action.

       92.     As a result of said injuries, the Plaintiff, NAHUM BERNARDEZ, has suffered

pain of body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

       93.     This cause of action is brought under the Merchant Marine Act of 1920,

commonly called the Jones Act.

       WHEREFORE, the Plaintiff, NAHUM BERNARDEZ, demands judgment against the

Defendant, OCEAN GIANT II SHIPPING TRUST, in an amount to be determined by the jury

together with interest and costs.

                               COUNT XVI
             NAHUM BERNARDEZ v. OCEAN GIANT II SHIPPING TRUST
               (GENERAL MARITIME LAW - UNSEAWORTHINESS)

       94.     The Plaintiff, NAHUM BERNARDEZ, reiterates the allegations set forth in

paragraphs 1 through 41 above.

       95.     The personal injuries sustained by the Plaintiff, NAHUM BERNARDEZ, were

due to no fault of his, but were caused by the Unseaworthiness of the M/V OCEAN GIANT.

       96.     As a result of said injuries the Plaintiff, NAHUM BERNARDEZ, has suffered

pain of body and anguish of mind, lost time from his usual work and pursuits, incurred medical

expenses, and has sustained and will sustain other damages as will be shown at trial.

       97.     This cause of action is brought under the General Maritime Law for

Unseaworthiness.

       WHEREFORE, the Plaintiff, NAHUM BERNARDEZ, demands judgment against the




                                                        17
        Case 1:21-cv-11355-MLW Document 1 Filed 08/19/21 Page 18 of 18




Defendant, OCEAN GIANT II SHIPPING TRUST, in an amount to be determined by the jury

together with interest and costs.



             PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES
          RAISED IN COUNTS IV, V, VI, VII, VIII, XII, XIII, XIV, XV AND XVI



                                       Respectfully submitted for the
                                       the Plaintiffs, NAHUM BERNARDEZ,
                                       and DEREK MELVIN, by
                                       their attorney,

Dated: 08/19/2021

                                       /s/ Jonathan E. Gilzean
                                       Jonathan E. Gilzean, BBO #679164
                                       Latti & Anderson, LLP
                                       30-31 Union Wharf
                                       Boston, MA 02109
                                       (617) 523-1000
                                       JGilzean@lattianderson.com




                                                18
